DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on --2/8/21. Claims 1-13 have been amended. Claims 1-15 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amended claims are newly rejected under 35 USC 112(b) as discussed in the corresponding section below.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 1, Applicant asserts that the cited prior art does not teach the language of the claim because Shah, "does not address situations associated with a steering slowly state as defined in the claims, and therefore also does not teach or suggest the various operations that are described as being in response to or based on the detection of a steering slowly state," (Remarks at pg. 5-6). Examiner, however, respectfully disagrees.
Namely, Applicant's claim language itself is rejected first under 35 USC 112(b) as vague and indefinite as being defined in a self-contradictory manner, and therefore directed to unclear and/or unpatentable subject matter. Namely, the steering slowly state appears to be defined as a condition where there is no rotation of the steering wheel detected (see claims 1 and 8 and respective rejection of claims under 35 USC 112(b) below). Accordingly, "the steering slowly state" is interpreted to be directed to a state wherein a rotation of the steering wheel is detected.
Accordingly, Shah teaches a controller (e.g. at least SOC 30, modules 210-240, see e.g. at least p. 6-7, Fig. 1-2, and related text, determining the way that the driver is steering including rapid steering, steering to the right/left, steering back to central (i.e. "straight ahead" position), steering away from center) [intended to be configured for:
receiving a signal from the steering velocity wheel sensor (id.); and
directing a change to an angle of the steered road wheels in response to determining (id., see also p. 27, Fig. 4, and related text, steering the left and right road wheels 11 and 12), based on the signal, that a steering state of the vehicle is a steering slowly state (id.), the steering slowly state being a condition when the steering wheel velocity sensor detects a rotation of the steering wheel (id.)].

Claim Objections
Claim 12 is objected to because of the following informalities:  

Claim 12 recites: "changing the angle of the the pair of steered road wheels of the vehicle based on the adjusted steering offset."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A system for correcting a steering offset generated by an active steering system, comprising:
a vehicle comprising a pair of steered road wheels; and
a steering wheel velocity sensor that detects a rotation velocity of a steering wheel of the vehicle, wherein movement of the steering wheel by a user controls steering of the pair of steered road wheels; and
a controller for:
receiving a signal from the steering velocity wheel sensor; and
directing a change to an angle of the steered road wheels in response to determining, based on the signal, that a steering state of the vehicle is a steering slowly state, the steering slowly state being a condition when the steering wheel velocity sensor detects no rotation of the steering wheel for a duration of time."
This language is vague and indefinite for at least the following reasons:
It is unclear whether the language "a controller for: receiving … directing … determining … time" is directed to intended use language, or whether this language is intended to be interpreted under 35 USC 112(f). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The language "the steering slowly state being a condition when the steering wheel velocity sensor detects no rotation of the steering wheel for a duration of time" is vague and indefinite as this language is generally confusing and self-contradictory. In other words, This language appears to be stating that a steering slowly state (i.e. an affirmative state of steering slowly) is defined as a condition wherein the steering velocity sensor detects no rotation of the steering wheel for a duration of time (i.e. a negative state of not steering).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system for correcting a steering offset generated by an active steering system, comprising:
a vehicle comprising a pair of steered road wheels; and
a steering wheel velocity sensor that detects a rotation velocity of a steering wheel of the vehicle, wherein movement of the steering wheel by a user controls steering of the pair of steered road wheels; and
a controller [intended to be configured for:
receiving a signal from the steering velocity wheel sensor; and
directing a change to an angle of the steered road wheels in response to determining, based on the signal, that a steering state of the vehicle is a steering slowly state, the steering slowly state being a condition when the steering wheel velocity sensor detects a rotation of the steering wheel ]."
Claims 2-7 are further rejected as depending on this claim.

Claim 2 recites: "The system of claim 1, wherein the controller is further for determining whether the steering state of the vehicle is in a steering away from center state or a steering toward center state."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the controller is further [intended to be configured for determining whether the steering state of the vehicle is in a steering away from center state or a steering toward center state]."
Claims 3-5 are further rejected as depending on this claim.

Claim 3 recites: "The system of claim 2, wherein the controller is for calculating a velocity based on the signal and determining the steering state of the vehicle based on the velocity."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Whereas the nature of the steering slowly state is unclear, namely, whereas the nature of the steering slowly state appears to claim a state of static wheel rotation, it is further unclear what is in intended by the underlined portion of claim 3.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 2, wherein the controller is [intended to be configured for calculating a velocity based on the signal and determining the steering state of the vehicle ]."
Claims 4-5 are further rejected as depending on this claim.

Claim 4 recites: "The system of claim 3, wherein, the controller is for comparing the velocity to a threshold velocity to determine the steering state of the vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 3, wherein, the controller is [intended to be configured for comparing the velocity to a threshold velocity to determine the steering state of the vehicle]."
Claim 5 is further rejected as depending on this claim.

Claim 5 recites: "The system of claim 4, wherein the threshold velocity is about 1.4 degrees/second."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 4 above. 

Claim 6 recites: "The system of claim 1, wherein, the controller is for calculating an offset reduction factor based on the steering state of the vehicle and determining a new steering offset based on the offset reduction factor."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 4 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein, the controller is [intended to be configured for ]."
Claim 7 is further rejected as depending on this claim.

Claim 7 recites: "The system of claim 6, wherein the controller is for directing the change to the angle of the steered road wheels based on the new steering offset."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 4 and 6 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 6, wherein the controller is [intended to be configured for directing the change to the angle of the steered road wheels based on the new steering offset]."

Claim 8 recites: "A method for correcting a steering offset generated by an active steering system of a vehicle, comprising:
receiving a signal from a steering wheel velocity sensor that detects a rotation velocity of a steering wheel of the vehicle, wherein movement of the steering wheel by a user controls steering of a pair of steered road wheels;
determining whether a steering state of the vehicle is a steering slowly state based on the signal, the steering slowly state being a condition when the steering wheel velocity sensor detects no rotation of the steering wheel for a duration of time; and
in response to the steering state of the vehicle being in the steering slowly state:
calculating an offset reduction factor based on the steering state of the vehicle;
adjusting, based on the offset reduction factor, the steering offset and a desired road wheel angle requested by the active steering system; and
changing an angle of the pair of steered road wheels of the vehicle based on the adjusted steering offset."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 4 and 6 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for correcting a steering offset generated by an active steering system of a vehicle, comprising:
receiving a signal from a steering wheel velocity sensor that detects a rotation velocity of a steering wheel of the vehicle, wherein movement of the steering wheel by a user controls steering of a pair of steered road wheels;
determining whether a steering state of the vehicle is a steering slowly state based on the signal, the steering slowly state being a condition when the steering wheel velocity sensor detects a rotation of the steering wheel 
in response to the steering state of the vehicle being in the steering slowly state:
calculating an offset reduction factor based on the steering state of the vehicle;
adjusting, based on the offset reduction factor, the steering offset and a desired road wheel angle requested by the active steering system; and
changing an angle of the pair of steered road wheels of the vehicle based on the adjusted steering offset."
Claims 9-15 are further rejected as depending on this claim.

Claim 9 recites: "The method of claim 8, wherein determining the steering state of the vehicle comprises determining whether the steering state is the steering slowly state, a steering toward center state, or a steering away from center state."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 8 above. In other words, it is unclear whether the terms: 1) steering slowly state, 2) steering toward center state, or 3) steering away from center state are intended to be mutually exclusive or not.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 8, wherein determining the steering state of the vehicle comprises determining whether the steering state is the steering slowly state, a steering toward center state, or a steering away from center state."
Claims 10-13 are further rejected as depending on this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 2010/0280716 A1).

Regarding claim 1, Shah discloses a system for correcting a steering offset generated by an active steering system (see e.g. at least Abstract), comprising:
a vehicle comprising a pair of steered road wheels (e.g. wheels 11, 12, see e.g. at least p. 27, Fig. 1, and related text); and
a steering wheel velocity sensor that detects a rotation velocity of a steering wheel of the vehicle (e.g. at least modules 210-240, SOC 30, see e.g. at least p. 6-7, Fig. 1-2, and related text, determining the way that the driver is steering including rapid steering, steering to the right/left, steering back to central (i.e. "straight ahead" position), steering away from center), wherein movement of the steering wheel by a user controls steering of the pair of steered road wheels (id., see also p. 27, Fig. 4, and related text, steering the left and right road wheels 11 and 12); and
a controller (e.g. at least SOC 30, modules 210-240, see e.g. at least Fig. 1-2, and related text) [intended to be configured for:
receiving a signal from the steering velocity wheel sensor (id.); and
directing a change to an angle of the steered road wheels in response to determining (id.), based on the signal, that a steering state of the vehicle is a steering slowly state (id.), the steering slowly state being a condition when the steering wheel velocity sensor detects a rotation of the steering wheel (id.)].

Regarding claim 2, Shah discloses that the controller is further [intended to be configured for determining whether the steering state of the vehicle is in a steering away from center state or a steering toward center state] (see e.g. at least p. 6-7, Fig. 1, and related text).

Regarding claim 6, Shah discloses that, the controller is [intended to be configured for determining a new steering offset] (see e.g. at least p. 6-7, Fig. 1, and related text).

Regarding claim 7, Shah discloses that the controller is [intended to be configured for directing the change to the angle of the steered road wheels based on the new steering offset] (see e.g. at least p. 6-7, Fig. 1, and related text).

Regarding claim 8, Shah discloses a method for correcting a steering offset generated by an active steering system of a vehicle (see e.g. at least Abstract), comprising:
receiving a signal from a steering wheel velocity sensor that detects a rotation velocity of a steering wheel of the vehicle (e.g. at least modules 210-240, SOC 30, see e.g. at least p. 6-7, Fig. 1-2, and related text), wherein movement of the steering wheel by a user controls steering of a pair of steered road wheels (id., see also p. 27, Fig. 4, and related text);
determining whether a steering state of the vehicle is a steering slowly state based on the signal (id.), the steering slowly state being a condition when the steering wheel velocity sensor detects a rotation of the steering wheel (id.); and
in response to the steering state of the vehicle being in the steering slowly state:
calculating an offset reduction factor based on the steering state of the vehicle (see e.g. at least p. 6-7, Fig. 1, and related text);
adjusting, based on the offset reduction factor, the steering offset and a desired road wheel angle requested by the active steering system (see e.g. at least p. 6-7, 11, 30, Fig. 1, 2, and related text); and
changing an angle of the pair of steered road wheels of the vehicle based on the adjusted steering offset (id.).

Regarding claim 9, Shah discloses that determining the steering state of the vehicle comprises determining whether the steering state is the steering slowly state, a steering toward center state, or a steering away from center state (see e.g. at least p. 6-7, Fig. 1, and related text).

Regarding claim 12, Shah discloses calculating the offset reduction factor when the steering state of the vehicle is the steering toward center state  (see e.g. at least p. 6-7, Fig. 1, and related text);
adjusting, based on the offset reduction factor, the steering offset and the desired road wheel angle requested by the active steering system (see e.g. at least p. 6-7, 11, Fig. 1, and related text); and
changing the angle of the pair of steered road wheels of the vehicle based on the adjusted steering offset (see e.g. at least p. 6-7, 11, Fig. 1, and related text).

Regarding claim 13, Shah discloses calculating the offset reduction factor when the steering state of the vehicle is the steering away from center state (see e.g. at least p. 6-7, Fig. 1, 4a, 4b, and related text); and
changing the angle of the pair of steered road wheels of the vehicle based on the adjusted steering offset (see e.g. at least p. 6-7, Fig. 1, 4a, 4b, and related text).

Regarding claim 14, Shah discloses that calculating the offset reduction factor comprises dividing or multiplying the steering offset generated by the active steering system by a desired road wheel angle requested by the active steering system (see e.g. at least Fig. 4a, 4b, and related text).

Regarding claim 15 Shah discloses that adjusting the steering offset comprises calculating a new steering offset (see e.g. at least Fig. 4a, 4b, and related text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Yasui (US 2010/0268420 A1)

Regarding claim 3, Yasui teaches limitations not expressly disclosed by Shah, including namely: that a controller is [intended to be configured for calculating a velocity based on a signal and determining a steering state of the vehicle] (see e.g. at least p. 67, Fig. 6, and related text).
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the teaching of Shah by configuring that the controller is [intended to be configured for calculating a velocity based on the signal and determining the steering state of the vehicle] as taught by Yasui in order to execute a vehicle stabilizing control while preventing a sensation of discomfort to a driver by avoiding an unnecessary execution of an auxiliary pressure control (a preparatory control) and avoiding a generation of discomfort to a driver (Yasui: p. 10).

Regarding claim 4, Modified Shah teaches that the controller is [intended to be configured for comparing the velocity to a threshold velocity to determine the steering state of the vehicle] (Yasui: see e.g. at least p. 44, Fig. 1, and related text).

Regarding claim 5, Modified Shah discloses that the threshold velocity is about 1.4 degrees/second (Shah: see e.g. at least Fig. 1, cl. 6, and related text).

Regarding claim 10, Modified Shah discloses that determining whether the vehicle is in a steering state, the steering away from center state, or the steering toward center state is based on a velocity (see e.g. at least p. 6-7, Fig. 1, and related text).
Additionally, Yasui teaches limitations not expressly disclosed by Shah including namely: calculating a velocity based on a signal (see e.g. at least p. 67, Fig. 6, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Shah by configuring that determining the steering state comprises calculating a velocity based on the signal and determining the steering state based on the velocity as taught by the combination of Shah and Yasui in order to execute a vehicle stabilizing control while preventing a sensation of discomfort to a driver by avoiding an unnecessary execution of an auxiliary pressure control (a preparatory control) and avoiding a generation of discomfort to a driver (Yasui: p. 10).

Regarding claim 11, Modified Shah discloses that determining the steering state comprises comparing the velocity to a threshold velocity (Yasui: see e.g. at least p. 44, Fig. 1, and related text).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662